MEMORANDUM **
Peter D. Bogart appeals pro se the Bankruptcy Appellate Panel’s order dismissing for lack of jurisdiction Bogart’s appeals of the bankruptcy court’s interlocutory orders. We dismiss this appeal for lack of jurisdiction. See Allen v. Old Nat’l Bank (In re Allen), 896 F.2d 416, 418 (9th Cir.1990) (per curiam).
We grant Bogart’s motion to file a late reply brief. The Clerk shall file the reply brief received on December 28, 2001.
All other pending motions are denied as moot.
DISMISSED.

 This disposition is not appropriate -for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.